Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
	The amendment filed October 14th, 2022 gas been entered. 

Response to Arguments
	Applicant's arguments filed October 14th, 2022 have been fully considered but they are not persuasive. 
Applicant appears to argue that Sato (US 5,331,467) does not teach “a ray traveling from the first reflective surface to the second reflective surface and a ray traveling from the second reflective surface to the image side pass through the fixed lens unit”. Examiner respectfully disagrees and points out that the ray (as shown in examiner labeled Fig. 1) travels through the fixed lens unit when travelling from the first reflective surface to the second reflective surface and when travelling from the second reflective surface to the image side. 

    PNG
    media_image1.png
    924
    1438
    media_image1.png
    Greyscale

Therefore, examiner maintains the rejections. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Eisenberg (US 2016/0306149) in view of Sato (US 5,331,467).

    PNG
    media_image2.png
    528
    701
    media_image2.png
    Greyscale

Regarding claim 1, Eisenberg discloses an optical system (Fig. 2) comprising:
a first optical element (310) having a first reflective surface concave toward an object side ([0026], “a concave primary mirror”);
a second optical element (320) having a second reflective surface convex toward an image side ([0026], “a convex secondary mirror”); and
a lens unit (as shown in Fig. 2) disposed between the first optical element and the second optical element (as shown in Fig. 2),
wherein light from an object travels to an image plane through the first reflective surface and the second reflective surface in this order (as shown in Fig. 2), 
wherein a movable unit configured to move during image stabilizing consists of the second optical element ([0033], “The mirrors (320, 500 and 510) can also be tilted in order to achieve image stabilization in a manner known in the art”),
wherein the lens unit (examiner labeled Fig. 2, lens 1 and lens 2) is fixed during image stabilizing, wherein the lens unit includes a positive lens (examiner labeled Fig. 2, lens 2) and a negative lens (examiner labeled Fig. 2, lens 1). 
Eisenberg does not specifically disclose wherein a ray traveling from the first reflective surface to the second reflective surface and a ray traveling from the second reflective surface to the image side pass through the lens unit.
However Sato, in the same field of view as Eisenberg because both teach an optical system, teaches wherein a ray traveling from the first reflective surface (Fig. 1, R1) to the second reflective surface (R2) and a ray traveling from the second reflective surface to the image side pass through the lens unit (as shown in examiner labeled Fig. 1, light reflected by R1 and R2 would both have to pass through lenses L4 and L5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the optical system of Eisenberg with the wherein a ray traveling from the first reflective surface to the second reflective surface and a ray traveling from the second reflective surface to the image side pass through the lens unit as taught by Sato, for the purpose of providing a compact lens enclosure. 
Regarding claim 2, modified Eisenberg teaches as is set forth in claim 1 rejection above and Eisenberg further discloses wherein the following conditional expression is satisfied: 0.10≤DIS/DR1≤1.00 where DIS a distance on an optical axis from the first reflective surface to an optical surface closest to the object in the movable unit, and DR1 is a distance on the optical axis from the first reflective surface to an optical surface closest to the object in the optical system (as shown in Fig. 2, DIS and DR1 are the same distance since the movable unit is the closest optical surface to the object, therefore DIS/DR1 = 1.0).
Regarding claim 3, modified Eisenberg teaches as is set forth in claim 1 rejection above but does not specifically disclose wherein the following inequality is satisfied: 0.010≤fIS/f|≤2.000 where fIS is a focal length of the movable unit and f is a focal length of the optical system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have wherein the following inequality is satisfied: 0.010≤fIS/f|≤2.000 where fIS is a focal length of the movable unit and f is a focal length of the optical system since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Also, one of ordinary skill in the art would have been led to the recited range through routine experimentation and optimization.  Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the device would possess utility using another range.  (MPEP 2144.05)
Therefore, one would be motivated to have the optical system of Eisenberg with the wherein the following inequality is satisfied: 0.010≤fIS/f|≤2.000 where fIS is a focal length of the movable unit and f is a focal length of the optical system for the purpose of reducing optical aberration and distortion. 
Regarding claim 4, modified Eisenberg teaches as is set forth in claim 1 rejection above but does not specifically disclose wherein the following inequality is satisfied: 0.05≤fR1/f≤0.80 where fR1 is a focal length of the first reflective surface R1, and f is a focal length of the optical system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have wherein the following inequality is satisfied: 0.05≤fR1/f≤0.80 where fR1 is a focal length of the first reflective surface R1, and f is a focal length of the optical system since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Also, one of ordinary skill in the art would have been led to the recited range through routine experimentation and optimization.  Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the device would possess utility using another range.  (MPEP 2144.05)
Therefore, one would be motivated to have the optical system of Eisenberg with the wherein the following inequality is satisfied: 0.05≤fR1/f≤0.80 where fR1 is a focal length of the first reflective surface R1, and f is a focal length of the optical system for the purpose of reducing optical aberration and distortion. 
Regarding claim 5, modified Eisenberg teaches as is set forth in claim 1 rejection above but does not specifically disclose wherein the following inequality is satisfied: 0.020≤fR2/f≤0.500 where fR2 is a focal length of the second reflective surface R2, and f is a focal length of the optical system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have wherein the following inequality is satisfied: 0.020≤fR2/f≤0.500 where fR2 is a focal length of the second reflective surface R2, and f is a focal length of the optical system since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Also, one of ordinary skill in the art would have been led to the recited range through routine experimentation and optimization.  Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the device would possess utility using another range.  (MPEP 2144.05)
Therefore, one would be motivated to have the optical system of Eisenberg with the wherein the following inequality is satisfied: 0.020≤fR2/f≤0.500 where fR2 is a focal length of the second reflective surface R2, and f is a focal length of the optical system for the purpose of reducing optical aberration and distortion. 
Regarding claim 6, modified Eisenberg teaches as is set forth in claim 1 rejection above but does not specifically disclose wherein the following inequality is satisfied: 0.10≤L/f≤0.65 where L is a distance on an optical axis from an optical surface closest to the object in the optical system to an image plane, and f is a focal length of the optical system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have wherein the following inequality is satisfied: 0.10≤L/f≤0.65 where L is a distance on an optical axis from an optical surface closest to the object in the optical system to an image plane, and f is a focal length of the optical system since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Also, one of ordinary skill in the art would have been led to the recited range through routine experimentation and optimization.  Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the device would possess utility using another range.  (MPEP 2144.05)
Therefore, one would be motivated to have the optical system of Eisenberg with the wherein the following inequality is satisfied: 0.10≤L/f≤0.65 where L is a distance on an optical axis from an optical surface closest to the object in the optical system to an image plane, and f is a focal length of the optical system for the purpose of reducing optical aberration and distortion. 
Regarding claim 7, modified Eisenberg teaches as is set forth in claim 1 rejection above but does not specifically disclose wherein light reflected by the first reflective surface and light reflected by the second reflective surface pass through the lens unit.
However Sato, in the same field of view as Eisenberg because both teach an optical system, teaches wherein light reflected by the first reflective surface (Fig. 1, R1) and light reflected by the second reflective (R2) surface pass through the lens unit (as shown in Fig. 1, light reflected by R1 and R2 would both have to pass through lenses L4 and L5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the optical system of Eisenberg in view of Sato with the wherein light reflected by the first reflective surface and light reflected by the second reflective surface pass through the lens unit as taught by Sato, for the purpose of providing a compact lens enclosure. 
Regarding claim 9, modified Eisenberg teaches as is set forth in claim 1 rejection above but does not specifically disclose wherein the movable unit includes a negative lens.
However Sato, in the same field of view as Eisenberg because both teach an optical system, teaches wherein the movable unit (Fig. 1, G2) includes a negative lens (L12 is negative).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the optical system of Eisenberg in view of Sato with the wherein the movable unit includes a negative lens as taught by Sato, for the purpose of improving the optical performance. 
Regarding claim 13, modified Eisenberg teaches as is set forth in claim 1 rejection above and Eisenberg further discloses wherein each of effective diameters of all optical elements and lenses that constitute the movable unit and the fixed lens unit is smaller than an effective diameter of the first reflective surface (as shown in Fig. 1, the effective diameter of the first reflective surface is larger than the rest of the effective diameters of the all the other optical elements).

Allowable Subject Matter
Claims 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 10, although the prior art discloses an optical system comprising: a first optical element having a first reflective surface concave toward an object side; a second optical element having a second reflective surface convex toward an image side; and a lens unit disposed between the first optical element and the second optical element, wherein light from an object travels to an image plane through the first reflective surface and the second reflective surface in this order, wherein a movable unit configured to move during image stabilizing consists of the lens unit,
The prior art fails to teach or fairly suggest alone or in combination the following:
an optical system comprising: a first optical element having a first reflective surface … 
“wherein the optical system further comprises a fixed lens unit disposed between the movable unit and the first optical element and fixed during image stabilizing, and wherein the movable unit includes a positive lens, and the fixed lens unit includes a negative lens”.
Regarding claim 11, although the prior art discloses an optical system comprising: a first optical element having a first reflective surface concave toward an object side; a second optical element having a second reflective surface convex toward an image side; and a lens unit disposed between the first optical element and the second optical element, wherein light from an object travels to an image plane through the first reflective surface and the second reflective surface in this order, wherein a movable unit configured to move during image stabilizing includes the second optical element and the lens unit, 
The prior art fails to teach or fairly suggest alone or in combination the following:
an optical system comprising: a first optical element having a first reflective surface … 
“wherein the optical system further comprises a fixed lens unit disposed between the movable unit and the first optical element and fixed during image stabilizing, wherein at least one of the movable unit and the fixed lens unit includes a positive lens, and wherein the movable unit and the fixed lens unit include totally three lenses”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        8 December 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872